DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-25 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-11, and with traverse of species bacterial alpha-amylase and a fungal cellulase (Species 1), a wound (Species 2), having a pre-established infection (Species 3), dental plaque (Species 4), and exposed skin (Species 5), in the reply filed on 3/25/2021 is acknowledged. The traversal is on the ground(s) that species does not change the burden on the Office. This is not found persuasive because as indicated by the rejections below, the groups do not share the special technical feature which contributes over the prior art at the time the invention was made.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 1-9 are being examined in this application, insofar as they read on the elected species of bacterial alpha-amylase and a fungal cellulase (Species 1), a wound (Species 2), having a pre-established infection (Species 3), dental plaque (Species 4), and exposed skin (Species 5).

Claim Objections
Claims 2-3 are objected to because of the following informalities: 
Claim 2, the recitation of “the two or more” (line 1) is suggested to read “the at least two”. In addition, the recitation of “cellulose” (line 2-3) is suggested to read “cellulase”.
Claim 3, the recitation of “the two or more” (line 1) is suggested to read “the at least two”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 2, the recitation of “under conditions” renders the claim indefinite because the term does not adequately identify what may be included or excluded from the phrase, e.g., what conditions reduce the presence of a biofilm and increase antibiotic activity when contacting a surface with a composition comprises at least two glycoside hydrolases and an antibiotic?

Claims 4 and 6-9 seem to recite a method of treating an infection in a subject. However the elected invention is directed to a method for reducing biofilm present on a surface. Since the surface (in claim 1) is not limited, the surface can be any surface including metal surfaces and treatment plants / systems. Therefore, it is indefinite regarding the relationship between treating metal surfaces and treatment plants / systems with glycoside hydrolases and treating a subject with glycoside hydrolases. Specifically, a method comprises applying a composition comprises glycoside hydrolases to a surface (e.g., metal surfaces and treatment plants / systems), and administering topically / systemically an antimicrobial agent to an animal for treating infectious diseases is indefinite as a skilled person cannot understand the metes and bounds of the claim with reasonable certainty.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Moller et al (WO 00/17331; 3/30/2000.) in view of Ren et al (Front. Microbiol. 2016;7:1-8.).
The instant claims recite a method for reducing biofilm present on a surface, wherein the method comprises contacting the surface with a composition under conditions wherein the presence of the biofilm on the surface is reduced and antibiotic activity is increased, wherein the composition comprises at least two glycoside hydrolases and an antibiotic.
Moller teaches a method for disintegrating / removing a biofilm on a surface (the presence of the biofilm on the surface is reduced and antibiotic activity is increased), comprising contacting said biofilm (on the surface) with a composition comprises hydrolases in combination with one or more other enzymes including amylases and cellulases (at least two glycoside hydrolases) (p.45 para 3, p.46 para 5) and antimicrobial agents (p.47 line 1), wherein suitable amylases include bacterial alpha-amylases (p.56 para 4), and suitable cellulases include fungal cellulases (p.57 para 2). The composition is a paste, a gel, an ointment, etc (topical administration) (p.49 para 3). The enzymes are 0.0001 weight % to 20 weight % of a toothpaste (p.53 para 2).
Moller teaches said enzymes provide several benefits when used for cleansing of the oral cavity including prevention of plaque formation (p.2 para 1, p.52 para 6, p.53 para 1, 2 & 4). The surface include mucous membranes, skin, and teeth (p.48 para 2). The enzymes-containing medicament is used for disintegration of plaque present on a human or animal tooth as well as 

Moller does not teach the method wherein the composition comprises an antibiotic (claim 1).
Ren teaches eradication of biofilm via controlled delivery of nitric oxide combined with antimicrobial peptide and antibiotics (Title), wherein antibiotics are used for treating biofilms (Abstract).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an antibiotic since Moller discloses the method for disintegrating / removing a biofilm, and Ren discloses that antibiotics are routinely used for treating biofilms. In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the instant ingredients in a method of treating biofilms, as disclosed by the cited references above, since each was well known in the art for the same purpose. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate an antibiotic with a reasonable expectation for successfully disintegrating / removing a biofilm on a surface.

Regarding claim 5, since the two glycoside hydrolases (i.e., bacterial alpha-amylase and a fungal cellulase) of Moller seem to be the same as those being claimed. Therefore, the two glycoside hydrolases (i.e., bacterial alpha-amylase and a fungal cellulase) of Moller would increase the effectiveness of the antibiotic at least 10, 20, 25, 30, 35, 40, 45, 50, 75, 100, 200, .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moller et al (WO 00/17331; 3/30/2000.) in view of Ren et al (Front. Microbiol. 2016;7:1-8.) as applied to claims 1-5 and 7-9 above, further in view of Bott et al (US 2007/0190152 A1; 8/16/2007.).
The references cited above do not teach the method wherein a biofilm-related infection is at a wound (claim 6).
However, Moller does teach the method for disintegrating / removing a biofilm on a surface, wherein the surface includes skin. Bott teaches a method for supplying an active agent for topical skin treatment (para 0002), comprising applying hydrolases to a skin over a wound (para 0006-0007), wherein hydrolases include bacterial alpha-amylase and a fungal cellulase (para 0043).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply hydrolases to a skin over a wound since Moller discloses that hydrolases is used to disintegrate / remove biofilms on a surface includes skin, and Bott discloses that hydrolases accelerate skin wound healing. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to apply hydrolases to a skin over a wound with a reasonable expectation for successfully disintegrating / removing a biofilm on a surface.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651